 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN FRANCISCO DIVISION
11

12    IN RE: VOLKSWAGEN “CLEAN                        MDL No. 2672 CRB (JSC)
      DIESEL” MARKETING, SALES
13    PRACTICES, AND PRODUCTS                         The Honorable Charles R. Breyer
      LIABILITY LITIGATION
14
                                                      ORDER GRANTING PRELIMINARY
15    This Document Relates to:                       APPROVAL OF CLASS SETTLEMENT
                                                      AND DIRECTION OF NOTICE UNDER
16    Audi CO2 Cases                                  RULE 23(e)

17    MDL Dkt. No. 6634

18

19          Before the Court is Plaintiffs’ Motion for Preliminary Approval of Class Settlement and

20   Direction of Notice under Rule 23(e).

21          WHEREAS, a proposed Class Action Settlement Agreement (the “Settlement”) has been

22   reached between Court-appointed Lead Counsel and the Plaintiffs’ Steering Committee (“PSC”)

23   on behalf of a proposed Settlement Class of owners and lessees of certain Audi, Volkswagen,

24   Porsche, and Bentley branded vehicles (the “Class Vehicles”) which resolves certain claims

25   against Defendants pertaining to the represented fuel economy and emissions for the Class

26   Vehicles;

27          WHEREAS, the Court, for the purposes of this Order, adopts all defined terms as set forth

28   in the Settlement;
                                                               ORDER GRANTING PRELIMINARY APPROVAL OF
                                                   -1-                               CLASS SETTLEMENT
                                                                                      MDL 2672 CRB (JSC)
 1          WHEREAS, this matter has come before the Court pursuant to Plaintiffs’ Motion for

 2   Preliminary Approval of the Class Action Settlement and Direction of Notice Under Fed. R. Civ.

 3   P. 23(e) (the “Motion”);

 4          WHEREAS, Defendants do not oppose the Court’s entry of the proposed Preliminary

 5   Approval Order;

 6          WHEREAS, the Court finds that it has jurisdiction over the Action and each of the Parties

 7   for purposes of Settlement and asserts jurisdiction over the Settlement Class Representatives for

 8   purposes of considering and effectuating this Settlement;

 9          WHEREAS, the Court held a Preliminary Approval Hearing on October 4, 2019; and

10          WHEREAS, this Court has presided over and managed these MDL proceedings as

11   Transferee Judge since the December 8, 2015 Transfer Order, including the subset of cases

12   commenced in November 2016 and styled as the “Audi CO2 Cases”;

13          WHEREAS, this Court has considered all of the presentations and submissions related to

14   the Motion as well as the facts, contentions, claims and defenses as they have developed in these

15   proceedings, and is otherwise fully advised of all relevant facts in connection therewith.

16          IT IS HEREBY ORDERED AS FOLLOWS:

17   I.     PRELIMINARY APPROVAL OF THE CLASS ACTION SETTLEMENT

18          1.      The proposed Settlement appears to be the product of intensive, thorough, serious,

19   informed, and non-collusive negotiations; has no obvious deficiencies; does not improperly grant

20   preferential treatment to the Settlement Class Representatives or segments of the Class; and
21   appears to be fair, reasonable, and adequate, such that notice of the Settlement should be directed

22   to the Class Members, and a Final Approval Hearing should be set.

23          2.      Accordingly, the Motion is GRANTED.

24   II.    THE CLASS, CLASS REPRESENTATIVES, AND CLASS COUNSEL

25          3. The “Class” or “Settlement Class” means a nationwide class, including Puerto Rico, of

26   all persons (including individuals and entities) who own, owned, lease, or leased a Class Vehicle
27   in the United States or its territories as of August 30, 2019, the date of the Motion for Preliminary

28   Approval of the Settlement. The following entities and individuals are excluded from the Class:
                                                                  ORDER GRANTING PRELIMINARY APPROVAL OF
                                                     -2-                                CLASS SETTLEMENT
                                                                                         MDL 2672 CRB (JSC)
 1                  (a)      Defendants’ officers, directors and employees and participants in

 2   Volkswagen’s Internal Lease Program, and/or Porsche Associate Lease Program; Defendants’

 3   affiliates and affiliates’ officers, directors and employees; Defendants’ distributors and

 4   distributors’ officers, directors and employees;

 5                  (b)      Judicial officers and their immediate family members and associated court

 6   staff assigned to this case; and

 7                  (c)      All those otherwise in the Class who or which timely and properly exclude

 8   themselves from the Class as provided in the Class Action Agreement.

 9          4.      Plaintiffs’ Lead Counsel, appointed by the Court in Pretrial Order No. 7, has

10   applied for appointment as Interim Settlement Class Counsel, and the proposed Settlement Class

11   Representatives are those named as Plaintiffs in the Amended Consolidated Consumer Class

12   Action Complaint.

13   III.   PRELIMINARY FINDINGS

14          5.      The Court is thoroughly familiar with the standards applicable to certification of a

15   settlement class, and has applied them in several recent settlements in this MDL. See, e.g., In re

16   Volkswagen "Clean Diesel" Mktg., Sales Practices, & Prod. Liab. Litig., No. MDL 2672 CRB

17   (JSC), 2018 WL 6198311, at *1 (N.D. Cal. Nov. 28, 2018) (ADR Settlement); In re Volkswagen

18   "Clean Diesel" Mktg., Sales Practices, & Prod. Liab. Litig., No. 2672 CRB (JSC), 2017 WL

19   672820, at *6 (N.D. Cal. Feb. 16, 2017) (Bosch consumer cases); In re Volkswagen "Clean

20   Diesel" Mktg., Sales Practices, & Prod. Liab. Litig., No. MDL 2672 CRB (JSC), 2017 WL
21   672727, at *12 (N.D. Cal. Feb. 16, 2017) (3.0-liter consumer cases); In re: Volkswagen “Clean

22   Diesel” Mktg., Sales Practices, & Prod. Liab. Litig., No. 2672 CRB (JSC), 2016 WL 6091259, at

23   *6 (N.D. Cal. Oct. 18, 2016) (Franchise dealer cases); In re: Volkswagen "Clean Diesel" Mktg.,

24   Sales Practices, & Prod. Liab. Litig., No. 2672 CRB (JSC), 2016 WL 4010049, at *9 (N.D. Cal.

25   July 26, 2016) (2.0-liter consumer cases), aff’d 895 F.3d 597, 606–09 (9th Cir. 2018). See also In

26   re Hyundai & Kia Fuel Econ. Litig., 926 F.3d 539, 556–67 (9th Cir. 2019) (detailing the standard
27   for certifying a settlement class).

28
                                                                  ORDER GRANTING PRELIMINARY APPROVAL OF
                                                        -3-                             CLASS SETTLEMENT
                                                                                         MDL 2672 CRB (JSC)
 1          6.      Applying these standards, the Court finds that it will likely be able to approve,

 2   under Rule 23(e)(2), the proposed Settlement Class, as defined above, because the Class and its

 3   representatives likely meet all relevant requirements of Rule 23(a) and Rule 23(b)(3).

 4   IV.    NOTICE TO CLASS MEMBERS

 5          7.      The Court is also familiar with the evolving methods of class notice, and has

 6   observed their effectiveness as utilized in previous class settlements in this litigation. See ¶ III.5,

 7   supra. As applied here, the Court finds that the content, format, and method of disseminating

 8   Notice—set forth in the Motion, the Declaration of Cameron Azari, and the Settlement

 9   Agreement and Release—satisfies Rule 23(c)(2) and all contemporary notice standards. The

10   Court approves the notice program, and hereby directs that such notice be disseminated in the

11   manner set forth in the proposed Settlement Agreement and Azari Declaration to Class Members

12   under Rule 23(e)(1).

13          8.      For purposes of identifying current and former owners and lessees of Class

14   Vehicles, R.L. Polk & Company is hereby authorized to provide the names, most current mailing

15   addresses, most current email addresses, dates of purchase, lease or registration, and dates of sale

16   or other disposition (if any) of such owners and lessees to Interim Class Counsel, Defendants and

17   their designee(s). Any governmental agency in possession of names, mailing addresses, email

18   addresses, dates of purchase, lease or registration, or dates of sale or other disposition (if any) of

19   current and former Class Vehicle owners or lessees is hereby authorized and directed to release

20   that information to R.L. Polk & Company upon request.
21   \\

22   \\

23

24

25

26
27

28
                                                                   ORDER GRANTING PRELIMINARY APPROVAL OF
                                                       -4-                               CLASS SETTLEMENT
                                                                                          MDL 2672 CRB (JSC)
 1   V.     SCHEDULE AND PROCEDURES FOR DISSEMINATING NOTICE, FILING
            CLAIMS, REQUESTING EXCLUSION FROM THE CLASS, FILING
 2          OBJECTIONS TO THE CLASS ACTION SETTLEMENT, AND FILING THE
            MOTION FOR FINAL APPROVAL
 3

 4
             Court Adopted Date         Event
 5
             October 4, 2019            Claims Period begins
 6

 7           October 15, 2019           Class Notice Program begins

 8
             December 13, 2019          Motions for Final Approval and
 9                                      Attorneys’ Fees and Expenses filed

10
             January 17, 2020           Objection and Opt-Out Deadline
11

12           February 7, 2020           Reply Memoranda in Support of
                                        Final Approval and Fee/Expense
13                                      Application filed

14           February 28, 2020          Final Approval Hearing
15
             March 29, 2020             Claims Period ends (assumes final
16                                      approval on February 28, 2020)
17

18   VI.    FINAL APPROVAL HEARING
19          9.      The Final Approval Hearing shall take place on February 28, 2020 at 10:00 a.m. at
20   the United States District Court for the Northern District of California, United States Courthouse,
21   450 Golden Gate Avenue, San Francisco, California 94102, before the Honorable Charles R.
22   Breyer, to determine whether the proposed Class Settlement is fair, reasonable, and adequate,
23   whether it should be finally approved by the Court, and whether the Released Claims should be
24   dismissed with prejudice under the Settlement and the Notice Program.
25   VII.   OTHER PROVISIONS
26          10.     Plaintiffs’ Lead Counsel is hereby appointed as Interim Settlement Class Counsel
27   under rule 23(g)(3) (“Interim Class Counsel”). Interim Class Counsel and Defendants are
28
                                                                 ORDER GRANTING PRELIMINARY APPROVAL OF
                                                    -5-                                CLASS SETTLEMENT
                                                                                        MDL 2672 CRB (JSC)
 1   authorized to take, without further Court approval, all necessary and appropriate steps to

 2   implement the Settlement, including the approved Notice Program.

 3           11.     The dates and deadlines set forth in this Preliminary Approval Order, including,

 4   but not limited to, adjourning the Final Approval Hearing, may be extended by Order of the Court

 5   without further notice to the Class Members, except that notice of any such extensions shall be

 6   included on the Settlement Website. Class Members should check the Settlement Website

 7   regularly for updates and further details regarding extensions of these deadlines. Exclusions and

 8   Objections must meet the deadlines and follow the requirements set forth in the approved notice

 9   in order to be valid.

10           12.     Interim Class Counsel and Defendants’ Counsel are hereby authorized to use all

11   reasonable procedures in connection with approval and administration of the Settlement that are

12   not materially inconsistent with the Preliminary Approval Order or the Class Action Settlement,

13   including making, without further approval of the Court, minor changes to the Settlement, to the

14   form or content of the Class Notice, or to any other exhibits that the Parties jointly agree are

15   reasonable or necessary.

16           13.     The Court shall maintain continuing jurisdiction over these proceedings for the

17   benefit of the Class as defined in this Order.

18           IT IS SO ORDERED.

19

20   DATED: October 4, 2019                           ________________________________________
                                                      THE HONORABLE CHARLES R. BREYER
21                                                    UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
                                                                  ORDER GRANTING PRELIMINARY APPROVAL OF
                                                       -6-                              CLASS SETTLEMENT
                                                                                         MDL 2672 CRB (JSC)
